Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received on 06/07/2017.

ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Raja Saliba on 07/12/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 04/23/2021:
Claim 1, last line, after the term “housing” insert ---, wherein the distinctive surface is an external surface of the main body in the form of a single flat surface parallel to the fixing shaft and recessed in the main body, wherein the flat surface is limited at least at a top and bottom of the flat surface by two flat portions inclined with respect to the flat surface forming a right or obtuse angle with respect to the flat surface---
Claims: 11, 12, 16-19: cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-10, 14-15, 20-23 are allowed. The art of record does not teach or render obvious a dental . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571)270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772